Case 1:17-cv-01411-JHR-AMD Document 59 Filed 03/29/19 Page 1 of 5 PageID: 435




                  BARKER, GELFAND, JAMES & SARVAS
                                                    ATTORNEYS AT LAW
                                               A PROFESSIONAL CORPORATION



         Atlantic County Office:                   A. MICHAEL BARKER *                Burlington County Office:
            210 New Road                           TODD J. GELFAND **                    1 Eves Drive, Suite 111
      Linwood Greene – Suite 12                                                      Marlton, New Jersey 08053
                                                   VANESSA E. JAMES **
     Linwood, New Jersey 08221                                                              (609) 601-8677
                                                     JEFFREY P. SARVAS
           (609) 601-8677                                                              (609) 601-8577 – Telefax
                                               GREG DILORENZO, OF COUNSEL
       (609) 601-8577 – Telefax                                                  E-Mail: TGelfand@BarkerLawFirm.net
                                                                                     By Appointment Only
                                                                                      Gloucester County Office:
                                                                                           91 Circle Avenue
                                                                                     Pitman, New Jersey 08071
                                                                                            (856) 244-1854
  *CERTIFIED BY THE SUPREME COURT OF
     NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                            Website: www.barkerlawfirm.net        Email: VJames@BarkerLawFirm.net
  ** LICENSED TO PRACTICE IN PENNSYLVANIA   e-mail: TGelfand@BarkerLawFirm.net     By Appointment Only

                                                                                                          PLEASE REPLY TO
                                                                                         ATLANTIC COUNTY OFFICE
                                                March 29, 2019

The Honorable Magistrate Judge Ann Marie Donio
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets, Court Room: 3B
Camden, NJ 08101

Re:        The Estate of Joey Myers and Carolyn K. Chaudry, as
           Administrator Ad Prosequendum of the Estate of Joey Myers,
           and in her own right v. The City of Millville, Chief Jody
           Farabella, individually and his official capacity, Officer
           Michael Calchi, Officer Gavin Phillips, Officer Jeffrey
           Proffit, and John Doe Police Officers 1-10, individually and
           in their official capacities
           Docket Number: 17-cv-01411 JHR/AMD

Dear Magistrate Judge Donio:

     Please accept this letter brief in lieu of a more formal
motion for an Order adjourning the deadline for Defendants to serve
their expert reports and reserving Defendants’ right to file
rebuttal expert reports in the event Defendants’ motion for summary
judgment is denied.

     By way of background, on or about July 28, 2017, Defendants
filed a motion to dismiss the Complaint in its entirety pursuant
to Fed. R. Civ. Pro. 12(b)(6). (See, ECF #12). The motion relied
on documents outside the pleading, specifically, police reports
and transcripts of police interviews of Myers and Myers’ accomplice
Raymond Hunter. It was Defendants’ position that the Court could
Case 1:17-cv-01411-JHR-AMD Document 59 Filed 03/29/19 Page 2 of 5 PageID: 436
Page 2 of 5
March 29, 2019
The Honorable Magistrate Judge Ann Marie Donio

Re:    The Estate of Joey Myers and Carolyn K. Chaudry, as Administrator Ad Prosequendum of the
       Estate of Joey Myers, and in her own right v. The City of Millville, Chief Jody Farabella,
       individually and his official capacity, Officer Michael Calchi, Officer Gavin Phillips, Officer Jeffrey
       Proffit, and John Doe Police Officers 1-10, individually and in their official capacities
       Docket Number: 17-cv-01411 JHR/AMD

consider   these   “indisputably  authentic   documents”   without
converting the motion into a motion for summary judgment. See,
e.g., Wei Ly v. Varner, 2014 U.S. Dist. LEXIS 88450, at *8-9 (W.D.
Pa. June 30, 2014).

     The primary basis of the motion to dismiss was that Myers
died in automobile accident unrelated to this action and, as such,
cannot provide any further testimony or accounts regarding his
version of events. Moreover, it is undisputed that Myers’
accomplice, Raymond Hunter, fled the scene prior to the Defendant
officers’ arrival, if Hunter was ever preset to begin with. Hunter
provided a supposed alibi which did not check out, but Hunter
nonetheless denies having been there and the only evidence putting
him there is the statement of Myers after his arrest, to the
Millville police.

     Thus, the only competent evidence in this case is the
Defendant officers’ uncontroverted version of events which
Plaintiff cannot meaningfully rebut. Essentially, there is no
living witness who could substantiate the allegations in
Plaintiff’s Complaint or rebut the Defendant officers’ version of
events.

     Oral argument on the motion was held on March 6, 2018. (See,
ECF #21). Plaintiffs’ counsel argued that limited discovery would
enable Plaintiff to demonstrate facts from which a fact finder
would find that the police dog in question was a known-dangerous
dog which could not be controlled by the K-9 handler, Michael
Calchi such that any use of this police dog for criminal
apprehension was per se excessive force. Further, Plaintiff’s
counsel asserted that with limited discovery, perhaps Plaintiff
could obtain deposition testimony from the officers which
contradicted the officers’ reports and demonstrate facts from
which excessive force and/or false arrest could be proven. Judge
Rodriguez thus denied the defense’s motion to dismiss, setting
forth that Plaintiff should be entitled to “limited discovery” on
this basis, after which the defense would be permitted to file
again a motion to dismiss, given the unique circumstance; i.e.
lack of any living witness able to substantiate any factual aspect
supporting Plaintiff’s claim.




BARKER, GELFAND, JAMES & SARVAS • A PROFESSIONAL CORPORATION • LINWOOD, NEW JERSEY 08221
Case 1:17-cv-01411-JHR-AMD Document 59 Filed 03/29/19 Page 3 of 5 PageID: 437
Page 3 of 5
March 29, 2019
The Honorable Magistrate Judge Ann Marie Donio

Re:    The Estate of Joey Myers and Carolyn K. Chaudry, as Administrator Ad Prosequendum of the
       Estate of Joey Myers, and in her own right v. The City of Millville, Chief Jody Farabella,
       individually and his official capacity, Officer Michael Calchi, Officer Gavin Phillips, Officer Jeffrey
       Proffit, and John Doe Police Officers 1-10, individually and in their official capacities
       Docket Number: 17-cv-01411 JHR/AMD

     On May 16, 2018, the Court issued a Scheduling Order which
provided that the “limited pretrial factual discovery, as set forth
on the record, shall be concluded by September 28, 2018.” (See,
ECF #36). Plaintiffs’ expert reports were due on October 31, 2018
and Defendants’ expert report were due by November 20, 2018. Id.

     On June 20, 2018, a Consent Order was entered which further
outlined the scope of limited discovery to which Plaintiff was
entitled. (See, ECF #39).

     An extension of the discovery, expert report and dispositive
motion deadlines was granted on November 21, 2018, by consent of
the parties. (See, ECF 52). A further extension of the expert
report and dispositive motion deadline was granted by consent of
the parties and for good cause shown on January 10, 2019.
(See, ECF #56). The deadline for Plaintiff to serve expert report
was March 4, 2019, 1 and the deadline for Defendants’ to serve their
expert reports is currently April 5, 2019. (See, ECF #57).
Dispositive motions are currently due no later than June 7, 2019.
Id.

     Defendants now file the instant motion seeking an Order
adjourning the deadline for Defendants to serve their expert
reports and reserving the right for Defendants to file expert
reports in the event this action is not dismissed on summary
judgment.

     Pursuant to Fed. R. Civ. P. 26(a)(2)(D), expert disclosures
and reports must be made "at the times and in the sequence that
the court orders.” See also, Goodman v. Burlington Coat Factory
Warehouse Corp., 292 F.R.D. 230, 233 (D.N.J. 2013) (“In particular,
Magistrate Judges have wide discretion to manage their docket and
control discovery.”); White v. Toyota Motor Corp., 1998 U.S. App.
LEXIS 3642, at *10 (4th Cir. Mar. 3, 1998) (“[Plaintiff] also
argues that the district court abused its discretion in considering
and deciding Toyota's motion for summary judgment without
providing [the plaintiff] with an opportunity to depose Toyota's
own liability experts. We disagree. The district court's decision
to consider and rule on Toyota's motion for summary judgment as it

1 Plaintiff timely served two expert reports, one from a police
procedures expert and one from a medical expert.


BARKER, GELFAND, JAMES & SARVAS • A PROFESSIONAL CORPORATION • LINWOOD, NEW JERSEY 08221
Case 1:17-cv-01411-JHR-AMD Document 59 Filed 03/29/19 Page 4 of 5 PageID: 438
Page 4 of 5
March 29, 2019
The Honorable Magistrate Judge Ann Marie Donio

Re:    The Estate of Joey Myers and Carolyn K. Chaudry, as Administrator Ad Prosequendum of the
       Estate of Joey Myers, and in her own right v. The City of Millville, Chief Jody Farabella,
       individually and his official capacity, Officer Michael Calchi, Officer Gavin Phillips, Officer Jeffrey
       Proffit, and John Doe Police Officers 1-10, individually and in their official capacities
       Docket Number: 17-cv-01411 JHR/AMD

did was well within the court's broad authority to control its own
docket.”). Thus, it is well within this Court’s discretion to grant
the requested Order.

     It is Defendants’ position that, in the instant case, summary
judgment can be fully determined without defense expert reports as
the determination of whether the officers’ conduct was reasonable
and the officers’ entitlement to qualified immunity are questions
of law which are well within this Court’s purview. See, Sharrar v.
Felsing, 128 F.3d 810, 827 (3d Cir. 1997); Sterling v. Borough of
Minersville, 232 F.3d 190, 193 (3d Cir. 2000).

     Defendants’ request for an Order adjourning the deadline for
Defendants to serve their expert reports and reserving Defendants’
right to submit expert reports in the event Defendants’ motion for
summary judgment is denied is in the interest of efficiency and
cost management. In short, Defendants wish to save the time and
expense of preparing and serving expert reports because they are
not necessary for Defendants’ anticipated motion for summary
judgment. Furthermore, the requested Order will not materially
prejudice Plaintiff, as Defendants bear the full risk of proceeding
with a motion for summary judgment without expert reports.

     For the above stated reasons, it is respectfully requested
that this Court enter an Order adjourning the deadline for
Defendants to serve their expert reports and reserving Defendants’
right to serve expert reports in the event this action is not
dismissed on summary judgment.

       Thank you for your time and attention.

                                                  Respectfully submitted

                                                  BARKER, GELFAND, JAMES & SARVAS
                                                  A Professional Corporation


                                          By:     s/Todd J. Gelfand
                                                  Todd J. Gelfand, Esquire




BARKER, GELFAND, JAMES & SARVAS • A PROFESSIONAL CORPORATION • LINWOOD, NEW JERSEY 08221
Case 1:17-cv-01411-JHR-AMD Document 59 Filed 03/29/19 Page 5 of 5 PageID: 439
Page 5 of 5
March 29, 2019
The Honorable Magistrate Judge Ann Marie Donio

Re:    The Estate of Joey Myers and Carolyn K. Chaudry, as Administrator Ad Prosequendum of the
       Estate of Joey Myers, and in her own right v. The City of Millville, Chief Jody Farabella,
       individually and his official capacity, Officer Michael Calchi, Officer Gavin Phillips, Officer Jeffrey
       Proffit, and John Doe Police Officers 1-10, individually and in their official capacities
       Docket Number: 17-cv-01411 JHR/AMD


cc:    Conrad J. Benedetto, Esquire
       cjbenedetto@benedettolaw.com
       Attorney for Plaintiff

       Frank R. Schirripa, Esquire
       fschirripa@hrsclaw.com
       Attorney for Plaintiff

       Hillary Nappi
       hnappi@hrsclaw.com
       Attorney for Plaintiff




BARKER, GELFAND, JAMES & SARVAS • A PROFESSIONAL CORPORATION • LINWOOD, NEW JERSEY 08221
